 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   KYLE CLARDY

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00217 LJO-SKO

12                     Plaintiff,                   STIPULATION TO CONTINUE TRIAL DATE;
                                                    ORDER OF DENIAL
13   vs.

14   KYLE CLARDY,                                   DATE: August 20, 2019
                                                    TIME: 8:30 a.m.
15                    Defendant.                    JUDGE: Hon. Lawrence J. O’Neill

16
17          IT IS HEREBY STIPULATED by and between the parties through their respective

18   counsel, Assistant United States Attorney Melanie Alsworth, counsel for Plaintiff, and Assistant
19   Federal Defender Megan T. Hopkins, counsel for Defendant Kyle Clardy, that the trial set for

20   February 20, 2019 at 8:30 a.m., may be continued to August 20, 2019 at 8:30 a.m. or as

21   soon thereafter as the Court is available.

22          The reason for this continuance is that the parties anticipate a superseding or separate

23   indictment to be filed which will likely change the trajectory of the case. The continuance will

24   allow additional time for defense investigation and plea negotiations in light of the anticipated

25   additional charges.

26   ///

27   ///

28   ///
 1           Based on the foregoing the parties agree that the ends of justice served by resetting the
 2   trial date outweigh the best interest of the public and the defendant in a speedy trial. Therefore
 3   the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 4
 5   Dated: December 19, 2018                      MCGREGOR SCOTT
                                                   United States Attorney
 6
 7                                                 /s/ Melanie Alsworth
                                                   MELANIE ALSWORTH
 8                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10   Dated: December 19, 2018                      HEATHER E. WILLIAMS
                                                   Federal Defender
11
12                                                 /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
13                                                 Assistant Federal Defenders
                                                   Attorneys for Defendant
14                                                 KYLE CLARDY
15
16                                               ORDER
17           The Court has reviewed and considered the stipulation of the parties to continue the trial
18   in this case. Good cause is not stated in that the reason given is only an “anticipation.” The
19   Government has within its power and discretion to make a decision now. In addition, the date
20   requested for trial is not available. Should Good Cause be provided, the available dates for a
21   new trial date are May 1, June 11, 18, or 25, July 16 or 23. Denied without prejudice.
22
23   IT IS SO ORDERED.
24
        Dated:       December 20, 2018                      /s/ Lawrence J. O’Neill _____
25                                                 UNITED STATES CHIEF DISTRICT JUDGE

26
27
28
                                                     -2-
      CLARDY: Stipulation to Continue Trial
